PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,164,216
Issue Date: 25 Dec 2018
Application No. 15/552,062
Filing or 371(c) Date: 18 Aug 2017
Attorney Docket No. BOE0009600US



:
:
:	DECISION ON PETITION
:
:



In view of the communications filed August 18, 2017 and April 26, 2021, it has been determined that a retroactive license for foreign filing under 35 U.S.C. § 184 be granted with respect to the filings listed below.  The petition complies with 37 C.F.R. § 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 C.F.R. § 5.11 first having been obtained through error.

Country				Date 

China 					February 29, 2016 
PCT 					August 22, 2016
Europe 				March 2, 2017

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1   

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Enclosure: Foreign Filing License 



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).